PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,154,125
Issue Date: October 26, 2021
Application No. 15/434,709
Filing or 371(c) Date: February 16, 2017
Attorney Docket No. 07494-P0001A
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed October 19, 2021, to accept a delayed submission of certified copy of a foreign application.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g). 

The petition fails to comply with item 2) above. 

In this regard, a showing of good and sufficient cause for the delay has not been presented. Specifically, the renewed petition states that “the transfer of responsibility to the present law firm (The Roy Gross Law Firm) from the previous law firm delay resulted in the delay in the submission of certified copies.” However, the transfer of Power of Attorney happened on July 8, 2018.  The priority documents were not filed until May 13, 2021. While the delay until the filing of the Power of Attorney can be attributed to the stated reason, further delay beyond that cannot be.

Therefore, the petition under 37 CFR 1.55(f) is DISMISSED.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions